Case: 3:21-cv-00174-GHD-RP Doc #: 1 Filed: 08/05/21 1 of 15 PagelID #: 1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI
OXFORD DIVISION

 

SHYJUAN CLAYTON, INDIVIDUALLY, AND

ON BEHALF OF ALL HEIRS-AT-LAW AND

WRONGFUL DEATH BENEFICIARIES OF

DOMINIQUE CLAYTON, DECEASED AND THE

ESTATE OF DOMINIQUE CLAYTON, DECEASED PLAINTIFFS

v. Civil Action No: 3° 2Zlcv IT4-NBeeP

CITY OF OXFORD, MISSISSIPPI, POLICE CHIEF

JEFF MCCUTCHEN, IN HIS INDITVDUAL AND OFFICIAL

CAPACITIES AND FORMER POLICE OFFICER MATTHEW

KINNE, IN HIS INDIVIDUAL AND OFFICIAL CAPACITIES

AND JOHN AND JANE DOES 1-10 DEFENDANTS

 

COMPLAINT
(Jury Trial Demanded)

COME NOW, Plaintiffs Shyjuan Clayton, Individually and On Behalf of All Heirs-At-Law
and Wrongful Death Beneficiaries of Dominique Clayton, Deceased and The Estate of Dominique
Clayton, by counsel, and file this their Complaint against the City of Oxford, Police Chief Jeff
McCutchen, in his individual and official capacities, and Former Police Officer Matthew Kinne,
in his individual and official capacities, to recover actual and punitive damages (against the
individually named Defendants) for the Defendants’ intentional violation of the decedent’s Fourth
(4) and Fourteenth (14) Amendment rights to be free from excessive force, made actionable
pursuant to 42 U.S.C. §1983, attorney’s fees pursuant to 42 U.S.C. §1988, and also the common
law right to be free from city law enforcement evincing reckless disregard for the decedent made
actionable pursuant to the Mississippi Tort Claims Act ((MTCA”), and Mississippi common law

and would show unto the Honorable Court the following, to-wit:
Case: 3:21-cv-00174-GHD-RP Doc #: 1 Filed: 08/05/21 2 of 15 PagelD #: 2

PARTIES

. Plaintiff Shyjuan Clayton is an adult resident citizen of Lafayette County, residing at 1009
Suncrest Drive, Oxford, MS 38655. She brings suit on behalf of Dominique Clayton,
deceased for the intentional/negligent actions that caused her death.

. Defendant City of Oxford (“City”) is a governmental entity that may be served with process
upon Ashley Atkinson, City Clerk, located at 107 Courthouse Square, Oxford, MS 38655.
As part of its function, City of Oxford operates the Oxford Police Department (“OPD”). In
this capacity, its’ employee who was involved in the incident at issue is named in the
Complaint.

. Defendant Police Chief Jeff McCutchen (“Chief McCutchen”) is an adult resident citizen
of Lafayette County, employed by the City of Oxford, and he may be served with process
at his place of employment, OPD, located at 715 Molly Barr Road, Oxford, MS 38655.

. Former Police Officer Matthew Kinne (“Kinne”) is an adult resident citizen of the State of
Mississippi, currently housed as an inmate in the Union County Jail. He may be served
with process at the Union County Jail, located at 300 Carter Avenue, New Albany, MS
38652.

. Defendants John and Janes Does 1-10, whose identities are unknown to the Plaintiffs at
this time, are upon information and belief, are employees of the City of Oxford. All
allegations and claims asserted herein against the named Defendants are incorporated
herein by reference against John and Janes Does 1-10. Said John and Janes Does 1-10,
when their identities are known, will be named and joined in this action, if necessary,
pursuant to Federal Rules of Civil Procedure.

JURISDICTION and VENUE

 
Case: 3:21-cv-00174-GHD-RP Doc #: 1 Filed: 08/05/21 3 of 15 PagelD #: 3

6. This action is being brought pursuant to 28 U.S.C. §1331, 28 U.S.C. §1343 (1-4), and
§2202 as this case involves a Federal Question based on Decedent’s protected rights under
the U.S. Constitution particularly the 4" and 14" Amendments and 42 U.S.C. §1983,
§1988. Plaintiff further invokes the supplement jurisdiction of this Court to adjudicate State
law claims pursuant to 28 U.S.C. §1367. These pendent state law claims include, without
limitation, Title 11, Chapter 46, known as the Mississippi Tort Claims Act and the
Mississippi Wrongful Death Act, §11-7-13 of the Mississippi Code of 1972, as amended,
common law claims of negligence and intentional torts.

7. Venue is proper in the Northern District of Mississippi, pursuant 28 U.S.C. §1391(b) since
the actions complained of giving rise to this claim occurred in this judicial district. The
matter in controversy exclusive of interest and costs exceeds $100,000.00 (One Hundred
Thousand Dollars).

STATEMENTS

8. During the early hours of May 19, 2019 Defendant Matthew Kinne (former Police Officer
for City of Oxford) acting under color of law, conducted a welfare check on Decedent
Dominique Clayton. For reasons unbeknownst to Plaintiff at this time, Defendant Kinne
took the life of Decedent Clayton, firing a single round into her head. Decedent Clayton
remained in her home until she was discovered deceased by her 8-yearold son that
afternoon. This act violated both Federal and State Law. Justice for these acts is sought by
this lawsuit.

FACTS
9. At all times relevant, Defendant Officer Kinne, a married man and father of two, was a

peace officer for the Oxford Police Department.
Case: 3:21-cv-00174-GHD-RP Doc #: 1 Filed: 08/05/21 4 of 15 PagelD #: 4

10.

11.

12.

13.

14.

15.

16.

17.

Plaintiff is informed and believes, and thereon alleges that prior to Defendant Officer Kinne
joining the OPD, Officer Kinne was employed at another law enforcement agency within
the State of Mississippi.

Plaintiff is informed and believes, and thereon alleges that during Defendant Officer
Kinne’s employment with his former employer, Defendant Kinne’s then-wife died of from
suspicious circumstances.

Plaintiff is informed and believes, and thereon alleges that, initially Defendant Officer
Kinne was identified as a person of interest in the death of his then-wife.

Plaintiff is informed and believes, and thereon alleges that, ultimately, it was determined
that Defendant Officer Kinne’s then-wife died of “suicide.”

Plaintiff is informed and believes, and thereon alleges that, although Defendant Officer
Kinne was not formally charged with the murder of his then-wife, the law enforcement
agency who employed Defendant Officer Kinne conducted an internal investigation, and
informed Kinne that based upon their findings if he did not resign, his employment what
this law enforcement agency would be terminated.

Plaintiff is informed and believes, and thereon alleges that, following Defendant Officer
Kinne’s forced resignation with this law enforcement agency, he applied for a position as
a police officer with the OPD.

Plaintiff is informed and believes, and thereon alleges that, in addition, Defendant Officer
Kinne re-married and eventually had two children with his current wife.

Plaintiff is informed and believes, and thereon alleges that the OPD, under the control of
the City of Oxford, during its review of Defendant Officer Kinne’s application, the OPD

received his personnel file from his former law enforcement agency.
Case: 3:21-cv-00174-GHD-RP Doc #: 1 Filed: 08/05/21 5 of 15 PagelD #: 5

18.

19.

20.

2.

22.

23.

24.

Plaintiff is informed and believes, and thereon alleges that, during their review of
Defendant Officer Kinne’s personne! file, the OPD had become aware that he was forced
to resign from his previous employer, based upon its investigation and determinations
pertaining to the suspicious death of Defendant Officer Kinne’s then-wife.

Plaintiff is informed and believes, and thereon alleges that, despite being aware of the fact
that Defendant Officer Kinne would likely violate the constitutional rights of another
person, based upon the information included in his personnel file, Defendants Chief
Mucutchem and the City authorized the hiring of Defendant Officer Kinne.

Plaintiff is informed and believes, and thereon alleges that, during Defendant Officer
Kinne’s employment with the OPD he was described as introverted, he made very few
friends, and often kept to himself.

Plaintiff is informed and believes, and thereon alleges that, at some point during his
employment with OPD, Officer Kinne met Decedent Dominique Clayton.

Plaintiff is informed and believes, and thereon alleges that Defendant Officer Kinne and
Decedent Clayton eventually became involved in an extramarital affair.

Plaintiff is informed and believes, and thereon alleges that as the affair continued on,
Defendant Officer Kinne and Decedent Clayton’s romantic relationship had become more
and more serious.

Plaintiff is informed and believes, and thereon alleges that at some point during the
relationship Decedent Clayton began to demand that Defendant Officer Kinne fully commit

to her.
Case: 3:21-cv-00174-GHD-RP Doc #: 1 Filed: 08/05/21 6 of 15 PagelD #: 6

25.

26.

27.

28.

29.

30.

31.

32.

33.

Plaintiff is informed and believes, and thereon alleges that, although Defendant Officer
Kinne shared these mutual feelings, he was unable to do so because he could not leave his
family.

Plaintiff is informed and believes, and thereon alleges that Defendant Officer Kinne’s
unwillingness to fully commit to Decedent Clayton was very difficult for her, often causing
her to have emotional swings ranging from anger to great sorrow.

Plaintiff is informed and believes, and thereon alleges that on the evening of May 18, 2019,
while Defendant Officer Kinne was patrolling the town square, he encountered Decedent
Clayton as she was leaving a bar.

Plaintiff is informed and believes, and thereon alleges that during this encounter, he and
Decedent Clayton had engaged in an argument over their relationship.

Plaintiff is informed and believes, and thereon alleges that Defendant Officer Kinne’s wife
had become suspicious that he may be engaged in an extramarital affair.

Plaintiff is informed and believes, and thereon alleges that Defendant Officer Kinne offered
to escort Defendant to her vehicle, which she accepted.

Plaintiff is informed and believes, and thereon alleges that Decedent Clayton was very
upset and very sad following her encounter with Defendant Officer Kinne.

Plaintiff is informed and believes, and thereon alleges that Defendant Officer Kinne stayed
on the phone with Decedent Clayton during her drive to her home, and after she made it
inside.

Plaintiff is informed and believes, and thereon alleges that Officer Kinne, who was not at
the OPD horse barn, became concerned as Decedent Clayton became unresponsive during

their call.
Case: 3:21-cv-00174-GHD-RP Doc #: 1 Filed: 08/05/21 7 of 15 PagelD #: 7

34.

35.

36.

37.

38.

39.

40.

41.

Plaintiff is informed and believes, and thereon alleges that due to Defendant Officer
Kinne’s concer, he decided to due a welfare check to make sure she was ok.

Plaintiff is informed and believes, and thereon alleges that in or around the early hours of
May 19, 2019, Defendant Officer Kinne drove to Decedent’s residence in his OPD squad
car, dressed in his uniform.

Upon arriving at Decedent Clayton’s home, Defendant Officer Kinne pulled into her
driveway.

Plaintiff is informed and believes and thereon alleges that a neighbor of Decedent Clayton
who was outside having a smoke at the time, witnessed Defendant Officer Kinne pull up
in his squad car and in uniform, and on that basis believed that Defendant Officer Kinne
was visiting the residence on official police business.

Plaintiff is informed and believes and thereon alleges that by Defendant Officer Kinne
inconspicuously arriving at Decedent’s home in uniform and in his squad car, he did intend
to portray to the public that he was acting in his official capacity as an OPD Officer.
Plaintiff is informed and believes and thereon alleges that Defendant Officer Kinne entered
into Decedent Clayton’s home through an unlocked side door, for the purpose of
effectuating a welfare check.

Plaintiff is informed and believes and thereon alleges that Decedent had simply fallen
asleep.

Plaintiff does not have facts sufficient at this time as to describe the interaction between
Decedent Clayton and Defendant Officer Kinne during the time in which he entered into

her home.
Case: 3:21-cv-00174-GHD-RP Doc #: 1 Filed: 08/05/21 8 of 15 PagelD #: 8

42.

43.

45.

46.

47.

48.

49,

50.

Plaintiff is informed and believes and thereon alleges that Defendant Kinne briefly exited
Decedent Clayton’s home and moved his squad car from her driveway.
Plaintiff is informed and believes and thereon alleges that eventually Officer Kinne

returned back inside.

. Plaintiff is informed and believes and thereon alleges that because Officer Kinne was still

dressed in his uniform and portraying to the public that he was not an intruder but instead
engaged in lawful police activity, permitting him to enter into the home without causing
the neighbor to draw any suspicions.

Plaintiff does not have facts sufficient at this time as to describe the interaction between
Decedent Clayton and Defendant Officer Kinne upon him returning back inside her home.
Plaintiff is informed and believes and thereon alleges that for reasons unknown, Defendant
Officer Kinne fired a single shot to Decedent Clayton’s head, taking her life.

Plaintiff is informed and believes and thereon alleges that Defendant Kinne returned back
to the OPD horse barn following the shooting.

At approximately 1:00 or 2:00 pm later that day (May 19, 2019), Clayton was discovered
deceased by her 8-year old son, Jadarious Clayton.

Plaintiff is informed and believes and thereon alleges that similar to Defendant Officer
Kinne’s former wife’s suspicious death, Defendant Officer Kinne and his supporters,
including but not limited to Officer Darren Gibbs, began to spread the story that Decedent’s
death was a a suicide.

At all relevant times, the individual Defendants were working in their official capacities.
Case: 3:21-cv-00174-GHD-RP Doc #: 1 Filed: 08/05/21 9 of 15 PagelD #: 9

51.

52.

53.

54.

55.

56.

Atall relevant times, Defendant Chief McCutchen was the commanding officer throughout
the entire incident and responsible for the actions and/or omissions of the aforementioned
police officer.

The resulting injuries and wrongful death sustained by Decedent Clayton were caused
solely by the Defendants, in violation of Decedent Clayton’s Civil and Constitutional
rights, Mississippi State law and without any cause, provocation, or negligence on the part
of Decedent Clayton contributing thereto. A Notice of Claim was timely filed with all
Defendants.

FIRST CAUSE OF ACTION
(Excessive Force under 42 U.S.C. §1983)

Plaintiffs hereby repeat and re-allege each and every allegation in paragraph 1 through 53,
inclusive, as if fully set forth herein.

Defendant Officer Kinne, while acting under the color of law, used excessive physical force
when he shot Decedent Clayton in the back of the head. This act was unconstitutional in
violation of Decedent Clayton’s 4" and 14 Amendment Rights and objectively
unreasonable.

Force is excessive, and therefore violates the 4° Amendment, if it is not reasonable
considering the circumstances facing the officer. See Graham v. Connor, 490 U.S. 386,
398 (1989). The facts and circumstances of this case show that at the time of the shooting
Defendant Officer Kinne was acting under the color of law, and his act of shooting
Decedent Clayton was excessive and unreasonable.

As a result, Decedent Clayton suffered serious injuries, pain and suffering, loss of
enjoyment of life and ultimately a wrongful death entitling Plaintiffs to damages and

punitive damages.
Case: 3:21-cv-00174-GHD-RP Doc #: 1 Filed: 08/05/21 10 of 15 PagelD #: 10

SECOND CAUSE OF ACTION
(Negligent Training, Supervision and Retention as to Defendant City of Oxford and Chief
McCutchen)

57. Plaintiffs hereby repeat and re-allege each and every allegation in paragraphs | through 56,
inclusive, as if fully set forth herein.

58. At all relevant times, Defendant City and Defendant Chief McCutchen had a duty to screen
applicants for hire to its Police Department, retention to its Police Department or to
discharge from its employ those employees who were not fit, suitable, properly trained and
instructed, that constituted a potential menace, hazard, or danger to the public, those with
vicious propensities and those with emotional, physical, psychological, racist, biased
and/or physiological traits or characteristics which made the individual applicant
unsuitable, unstable, or conflicted such employment.

59. At all relevant times, it was the duty of Defendant City and Defendant Chief McCutchen
to sufficiently hire, train and retain personnel within the Police Department and at the
supervisory, and lower ranked levels so as to sufficiently discipline, supervise, and put into
effect appropriate rules applicable to the duties, behavior and activities of their servants,
agents, police officers, police department employees and/or personnel.

60. Additionally, municipalities may be held liable under 42 U.S.C. § 1983 for constitutional
torts that are committed pursuant to a policy, procedure, practice, or custom of the
municipality. Even if the City’s practice of overlooking constitutional torts was not
authorized by an officially adopted policy, the practice may be so common and well-settled
that it fairly represents official policy. See Bd. of County Comm’rs of Bryan County v.

Brown, 520 U.S. 397,404 (1997).

10
Case: 3:21-cv-00174-GHD-RP Doc #: 1 Filed: 08/05/21 11 of 15 PagelD #: 11

61.

62.

63.

64.

65.

66.

Upon information and belief, Officer Kinne was improperly trained, supervised and
retained by Defendants City of Oxford and Chief McCutchen. Furthermore, Kinne had
prior histories of using excessive force which Defendant City of Oxford and Chief
McCutchen knew or should have known.

Upon information and belief, based upon the City’s knowledge, through its agents, that
Defendant Officer Kinne was forced to resign from a previous law enforcement agency as
a result of an investigation conducted by that agency related to the suspicious death of his
then-wife, the City was fully aware that there was the likelihood that Defendant Officer
Kinne would violate the constitutional rights of another at the time of his hiring.

As a result of the Defendants’ negligence in its training, supervisory and retention of
Officer Kinne, Decedent Clayton was caused to suffer grave injuries that led to her death,
without fault or contribution by her. See Bd. of County Comm'rs of Bryan County v, Brown,
520 U.S. 397,404 (1997).

At the time Officers Kinne killed Decedent Clayton, he was acting pursuant to an official
City policy, practice, custom and procedure overlooking and/or authorizing police
Officer’s excessive use of force and unlawful seizure. See Monell v. New York County
Dept. of Social Servs., 436 U.S. 658, 659 (1978).

THIRD CAUSE OF ACTION
(Supervisory Liability under 42 U.S.C. §1983)

Plaintiffs hereby repeat and re-allege each and every allegation in paragraphs | through 64,
inclusive, as if fully set forth herein.
Upon information and belief, Chief McCutchen, was assigned to supervise and control the

actions of the named City of OPD employees including Officer Kinne.

11
Case: 3:21-cv-00174-GHD-RP Doc #: 1 Filed: 08/05/21 12 of 15 PagelD #: 12

67. This Defendant violated his supervisory duties by failing to ensure that Officer Kinne was
properly supervised and controlled to do his job. This supervisory official violated §1983’s
requirements.

68. This failure was a direct cause of Plaintiffs’ injuries.

69. Further, the City may be held liable for its failure to train a single officer when the
policymakers know about the pattern of unconstitutional misconduct and the Officer’s acts
were so egregious that the City should have had clear warning that the particular Officer
posed a danger to citizens. See Pineda v. County of Houston, 124 F. Supp. 2d 1057, 1068
(S.D. Tex. 2000).

70. With respect to Defendant Officer Kinne, the need for additional or different training was
necessary considering the circumstance of this incident. Defendant City knew that
Defendant Officer Kinne was likely to engage in other acts of wrongful conduct, yet
Defendant City continuously failed to discipline, supervise, or train Defendant Officer
Kinne.

71. Considering the substantial risks posed by Defendant Officer Kinne, Defendant City’s
failure to train him constitutes gross negligence and/or deliberate and conscious
indifference to the rights, safety, and welfare of others, including Plaintiffs.

FOURTH CAUSE OF ACTION
(Failure to Interyene — Defendant Chief McCutchen and John and Jane Does 1-10)

72. Plaintiffs hereby repeat and re-allege each and every allegation in paragraphs 1-71,
inclusive, as if fully set forth herein.
73. At all material times, Officer Kinne was acting under color of state law as an agent and

employee of Defendant City. Officer Kinne wore his official OPD uniform and was acting

12
Case: 3:21-cv-00174-GHD-RP Doc #: 1 Filed: 08/05/21 13 of 15 PagelD #: 13

74.

75.

76.

77.

78.

79.

within the course and scope of his duty as an employee of the City of Oxford at all times
relevant to this cause of action.

Plaintiffs assert Defendant Chief McCutchen and Defendant Officers John Doe and Jane
Doe 1-10 violated their federal constitutional guarantees of the Fourth Amendment,
incorporated to the states by the Fourteenth Amendment, and their Substantive Due Process
rights by failing to intervene as companion Officers and supervisor.

Officers have a duty to protect individuals from constitutional violations by fellow
Officers. Therefore, an Officer who witnesses a fellow Officer violating an individual’s
constitutional rights is liable to Decedent Clayton for failing to intervene.

Defendant Chief McCutchen and Defendant Officers John Doe and Jane Doe 1-10 failed
to protect Decedent Clayton from a danger they proactively created and aggravated due to
the fact that they had reason to know that Officer Kinne had a history of misconduct.
Defendant Chief McCutchen and Defendant Officers John Doe and Jane Doe I-10 also
shared a law enforcement association where each respectively understood the policies and
procedures regarding officer conduct and that such policies and procedures that would
immediately violate an individual’s constitutional rights if not complied with.

As a direct and proximate cause of Defendant Chief McCutchen and Defendant Officers’
John Doe and Jane Doe 1-10 actions and inactions, Decedent Clayton lost her life and
Plaintiffs have suffered injury.

FIFTH CAUSE OF ACTION
(Negligence of Defendant Officer Kinne)

Plaintiffs hereby repeat and re-allege each and every allegation in paragraphs | through 78,

inclusive, as if fully set forth herein.

13
Case: 3:21-cv-00174-GHD-RP Doc #: 1 Filed: 08/05/21 14 of 15 PagelD #: 14

80. Defendant Officer Kinne negligently failed to provide for the safety, security, and
protection of Decedent Clayton by failing to comply with the City’s own rules of conduct
as it related to use of force.

SIXTH CAUSE OF ACTION
(Mississippi Tort Claims Act — Reckless Disregard)

81. Plaintiffs hereby repeat and re-allege each and every allegation in paragraphs 1-80,
inclusive, as if fully set forth herein.

82. Miss. Code Ann §11-46-9(1)(c) provides that a governmental entity and its employees
acting within the course and scope of their employment or duties shall not be liable for any
claim.....(c) arising out of any act or omission of an employee of a governmental entity
engaged in the performance or execution of duties or activities relating to police or fire
protection unless the employee acted in reckless disregard of the safety and well-being of

any person not engaged in criminal activity at the time of injury.

83. Defendant Officer Kinne, in the course and scope of his employment, shot and killed
Decedent Clayton while in her home. This act evidenced a reckless disregard for the safety
and well-being of Decedent Clayton.

84. Decedent Clayton was not engaged in criminal activity at the time of her injury

SEVENTH CAUSE OF ACTION
(Wrongful Death under Mississippi State Law)

85. Plaintiffs hereby repeat and re-allege each and every allegation in paragraphs | through 84,
inclusive, as if fully set forth herein.
86. The Defendants’ wrongful acts of attacking and shooting Decedent Clayton caused her
death.
WHEREFORE, THE ABOVE BEING CONSIDERED, Plaintiffs respectfully pray for
the judgment against all Defendants, including compensatory damages, punitive damages
against the individually named Defendants, any and all damages allowed by State and Federal

14
Case: 3:21-cv-00174-GHD-RP Doc #: 1 Filed: 08/05/21 15 of 15 PagelD #: 15

law including attorney’s fees under 42 U.S.C. §1988, pre-judgment interest, post-judgment
interest, attorney’s fees, in an aggregate amount well above the jurisdictional amount needed
to bring this case in this Court.

This, the Fifth day of August, 2021.

SHYJUAN CLAYTON, et al., Plaintiffs

By: /s/ Carlos E. Moore (ake e. VA Oot

Carlos E. Moore, MSB# 100685
James A. Bryant, CSB# 255652
Michael S. Carr, MSB #102138

 

OF COUNSEL:

THE COCHRAN FIRM —- MS Delta
306 Branscome Drive

P. O. Box 1487

Grenada, MS 38902-1487
662-227-9940 — phone

662-227-9941 — fax

Email: cmoore(cochranfirm.com

 

THE COCHRAN FIRM — CALIFORNIA
Pro Hac Vice Application - Pending

4929 Wilshire Blvd. Suite 1010

Los Angeles, CA 90010

323-435-8205 — Phone

310-805-3829

Email: jbrvantiacochrantirm.com

 

CARR LAW FIRM, PLLC
301 W. Sunflower Rd, Suite D
PO Box 1749

Cleveland, MS 38732
662-441-1529 — phone
662-441-1530 — fax

Email: mearr@carrlawplle.com

 

15
